Citation Nr: 0623081	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  01-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypotension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 through April 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.

In November 2004 the Board referred the issue of an increased 
rating for the veteran's service-connected bilateral 
cataracts.  This matter has yet to be developed, so it is 
again REFERRED to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of hypotension.


CONCLUSION OF LAW

The criteria for service connection for hypotension are not 
met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
hypotension.  She contends that she has had this condition 
since service.  The preponderance of the evidence is against 
her claim, because there is no evidence showing that the has 
a current diagnosis of hypotension.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The first element for service connection, medical evidence of 
a current diagnosis, is not met in this case.  The record 
does not contain evidence of a diagnosis of hypotension (low 
blood pressure) at any time.  The veteran's service medical 
records were reviewed.  At various times in between 1978 and 
1999, the veteran's blood pressure readings were taken and 
noted in the clinical records.  At no time was the veteran 
treated for a condition involving low blood pressure.  Nor is 
there a diagnosis in the VA outpatient treatment records 
since service.  Again, various blood pressure readings are 
noted, but hypotension is not diagnosed at any time.

In the May 1993 and April 1999 reports of medical history, 
filled out by the veteran, she notes a history of low blood 
pressure.  Again, there is no diagnosis from a physician of 
this condition.  The veteran's statements are not competent 
evidence of a current diagnosis.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence of a current 
disability is required for service connection.  The absence 
of a current diagnosis means that the first element for 
service connection is not met, and the veteran's claim must 
be denied.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's December 2004 letter gave her adequate notice.  It 
notified the veteran of the evidence necessary to establish 
entitlement to service connection.  The letter also notified 
the veteran of what she was expected to provide and what VA 
would obtain on her behalf, and asked the veteran to provide 
VA with any evidence she may have pertaining to her appeal.  
Because this letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1), it satisfied VA's duty to notify.  Any defect 
with respect to the timing of the notice requirement was 
harmless error.  The veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, and service and VA medical 
records.  The veteran was afforded the opportunity for a 
hearing, but chose to cancel, thus there is no hearing 
transcript of record.  Because there is no evidence of a 
diagnosis of or treatment for hypotension in service or 
since, a VA examination is not necessary to decide this case.  
The veteran has not notified VA of any additional available 
relevant records with regard to her claim.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.




ORDER

Entitlement to service connection for hypotension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


